    Case 2:19-cv-11149-LMA-DMD Document 121-2 Filed 06/19/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )                 CIVIL ACTION
Plaintiff                          )
                                   )                 NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )                 JUDGE Africk
Defendant                          )                 MAGISTRATE (3)
___________________________________)

    MEMORANDUM IN SUPPORT OF MOTION FOR CONTINUANCE OF HEARING

        REC    Marine   Logistics,     LLC,    et.   al.   have          moved     for   the

continuance of Richard’s Motion for Summary Judgment filed on

18th June 2020, but scheduled for hearing before this Court on

29th June 2020, for the reasons that a) under Eastern District

Local    Rule    7.2    the   delay   between     filing       of    a    contradictory

motion and the hearing date must be 15 days whereas this delay

is only 11 days, and b) the motion(s) filed are about 100 pages

each, including multiple attachments (about one dozen), and will

require       considerably     more   of   Counsel   time       to       contact    needed

witnesses,       research     legal   matters,    and     to    write      factual       and

legal    responses      to    the   numerous     issues    raised         in     Richard’s

Motion for Summary Judgment papers.



                                       Respectfully Submitted,

                                       //Fred E. Salley

                                       BY:_______________________________
_
                                       FRED E. SALLEY, T.A.               (11665)
   Case 2:19-cv-11149-LMA-DMD Document 121-2 Filed 06/19/20 Page 2 of 2



                                  SALLEY & ASSOCIATES
                                  P.O. Box 3549
                                  77378 Hwy 1081 Cretien Annex
                                  Covington, Louisiana 70434
                                  Telephone: (985) 867-8830
                                  Facsimile (985) 867-3368
                                  Counsel for Plaintiff, REC
                                  Marine Logistics, LLC, et. al.




                        CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above and foregoing has
been served on all counsel of record by facsimile, receipt
requested, or by depositing same in the United States Postal
Service, properly addressed and postage prepaid this 19 th Day of
June 2020.
                              s/ Fred E. Salley
                              _____________________________
                              FRED E. SALLEY, T.A. (11665)
